Citation Nr: 1501723	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen claims of entitlement to service connection for thoracolumbar spine pain and neck pain and, if so, whether service connection for generalized joint pain, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, is warranted.

2.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. 
§ 1117.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to November 1984 and from February 1986 to September 1992, with service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which determined that new and material evidence sufficient to reopen previously denied claims of entitlement to service connection for a back condition and neck strain, and denied service connection for migraine headaches and joint pain as due to an undiagnosed illness.

A review of the record reveals that, as relevant, the Veteran's joint complaints include pain in his back and neck.  However, his claims for thoracolumbar spine pain and neck pain were previously denied in a May 1994 rating decision, which was issued in June 1994, and he did not enter a notice of disagreement as to the July 2008 determination that new and material evidence had not been received to reopen the previously denied claims.  Even so, as the Veteran's claim for joint pain includes his back and neck, and is based upon the same factual basis as the service connection claims adjudicated in the June 1994 rating decision, the Board finds that it must address whether new and material has been received in order to reopen the previously denied claims of service connection for thoracolumbar spine pain and neck pain.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). Therefore, such issue has been characterized as shown on the title page of this decision.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through May 2012, which were considered by the RO in the September 2012 supplemental statement of the case, and the Veteran's representative's November 2014 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The issues of entitlement to service connection for generalized joint pain and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in May 1994 and issued in June 1994, the RO denied service connection for thoracolumbar spine pain and neck pain; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year. 

2.  Evidence added to the record since the June 1994 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for thoracolumbar spine pain and neck pain.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service connection for thoracolumbar spine pain and neck pain is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for thoracolumbar spine pain and neck pain.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for thoracolumbar spine pain and neck pain is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As stated before, the Veteran's claims for service connection for thoracolumbar spine pain and neck pain were originally denied in a May 1994 rating decision.  In connection with such claim, the RO considered the Veteran's service treatment records (STR) and a VA examination report dated October 1993.  In this regard, the Veteran's STRs showed in-service treatment for low back pain, upper back pain, neck pain, low back strain, and neck strain.  However, the RO determined that, although there was a record of in-service treatment for problems associated with the Veteran's back and neck, there was no evidence showing such resulted in a chronic disability.  The RO's conclusion was based on the October 1993 VA examiner's negative findings upon x-ray and physical examination of the Veteran's lumbosacral and cervical spine.  Consequently, the RO denied the Veteran's claim on the basis that the Veteran's complains of neck and back pain where acute and transitory conditions without evidence of a chronic residual on VA examination findings.

In June 1994, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal from this decision, and new and material evidence was not received within one year.  Under these circumstances, the Board finds that the June 1994 decision became final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2014)].

Since the June 1994 decision, new evidence to support the Veteran's claims for service connection for thoracolumbar spine pain and neck pain has been added to the record.  The new evidence, which was not previously considered in connection with the prior final denial, includes Dr. King's April 2008 statement that he had been treating the Veteran since September 1994 for various disorders, to include neck pain, that were related to his military service.  Also received since the June 1994 denial are VA treatment reports showing complaints of cervical spine pain, mid-back pain, upper-back pain, and back pain generally, and a March 2010 diagnostic imaging report of the Veteran's cervical spine showing "mild to moderate degenerative change; mild to moderate right neuroforamina impingement at C4-C5, mild to moderate bilateral neural foramina impingement at C5-C6 and C6-C7, and small left paracentral disc herniation at T4-T5.  No spinal cord compression or abnormal signal within the spinal cord."  Cervical spondylosis with facet arthropathy was diagnosed in July 2011.  In August 2011, the Veteran reported that he has had back pain, which, by its description, included the neck, since he was injured in 1988 in the Army.  

Moreover, in April 2011, the Veteran underwent a VA examination at which time the examiner noted that he had pain affecting multiple joints, to include the neck and back, that seemed to be as likely as not a diagnosable but medically unexplained chronic multisystem illness of unknown etiology related to Southwest Asia service.  Such examination report also reflects the Veteran's complaints of neck and back pain.

As discussed above, the RO previously denied the Veteran's claim on the basis that there was no evidence showing the Veteran had a chronic disability of his thoracolumbar spine or neck.  Since the issuance of the prior final denial, new evidence suggesting a chronic disability of the Veteran's neck and thoracolumbar spine have been received.  Moreover, the April 2011 VA examiner appeared to link such disorder to the Veteran's military service in Southwest Asia.  As such addresses the basis of the prior denial, the Board finds that such evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for thoracolumbar spine pain and neck pain.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claim of entitlement to service connection for thoracolumbar spine pain and neck pain is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for thoracolumbar spine pain and neck pain is reopened; to this extent only the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims for service connection for generalized joint pain and migraine headaches so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran claims that service connection for generalized joint pain and migraine headaches is warranted as he received treatment in service for joint complaints and was subject to environmental exposures as a result of his service in Southwest Asia, to include smells from burning oil wells.  He further alleges that he has experienced joint pain and migraine headaches since his service in the Gulf War. 

With regard to the Veteran's claim for service connection for generalized joint pain, his service treatment records reflect complaints for pain in various joints, to include the upper and lower back, neck, right arm, right toe and heel, left foot, and left hand.  With specific regard to the Veteran's back, his service treatment records reflect recurrent low back pain since 1980 with complaints of injury and various diagnoses to include lumbar strain, muscle spasm, and mechanical low back pain-facet dysfunction.  Additionally, such records reflect that, in October 1987, the Veteran complained of chills, headache, and vomiting.  Such was assessed as fatigue-associated symptoms.

Post-service records include complaints of joint pain, which have, in part, been, related to diagnosed disorders, and headaches.  In an April 2008 statement, Dr. King stated that the Veteran had been followed since September 1994 for, as relevant, migraine headaches and neck pain, which were at least as likely as not related to his military service.  However, Dr. King did not offer a rationale for his opinion.

With regard to the Veteran's claim for service connection for generalized joint pain, he was afforded a VA examination in April 2011 to determine the nature and etiology of his claimed condition.  After examining the Veteran and providing a detailed history, the VA examiner stated that he had pain affecting multiple joints, to include the neck, back, knees, feet, and elbow, that seemed to be as likely as not a diagnosable but medically unexplained chronic multisystem illness of unknown etiology related to Southwest Asia service.  However, there was no basis or rationale given for the VA examiner's opinion.  Moreover, there appear to be diagnosed disorders of the bilateral knees, for which service connection has already been established, and the cervical spine; however, the examiner did not address such diagnoses.  Furthermore, for disorders attributed to a known diagnosis, the examiner failed to offer an opinion as to whether such are related to the Veteran's aforementioned in-service complaints.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, a bare conclusion unsupported by a rationale or clinical evidence, such as the one given by the April 2011 VA examiner, diminishes the probative value, if any, of the opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

Therefore, as the April 2011 VA examination report addressing the Veteran's complaints of generalized joint pain is inadequate, the Board finds that a remand is required in order to obtain an adequate medical opinion regarding the Veteran's claim for service connection for generalized joint pain.  Barr, supra.  

With regard to the Veteran's claim of service connection for migraine headaches, he was afforded a VA examination in April 2011.  After examining the Veteran and providing a detailed history, the VA examiner reported that the Veteran's symptom complex seemed to be an elaborate form of migraine and noted that he had some responsiveness to Imitrex.  As to etiology, the VA examiner offered the opinion that, because the symptoms are unclear, being exposed to bad smells does not typically trigger migraines and certainly not repeating migraines over the years.  He further noted that there may be propensity for this problem in the Veteran although not apparently noted in his family reports.  The examiner stated that, while it was difficult to identify the cause of the Veteran's symptoms, it was possible that the headaches are the result of his exposure to smells from burning oil wells.  However, he could not completely resolve the issue as the cause of the Veteran's repeated migraines to be able to state affirmatively or to state absolutely that is not related.

The Board finds that service connection cannot be granted based on this opinion as it is speculative in nature.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Therefore, a remand is necessary to afford the Veteran a new examination by a different examiner to determine the nature and etiology of his claimed migraine headaches.

Furthermore, evidence of record indicates that there may be outstanding VA medical and private treatment records not yet associated with the claims file.  Specifically, the Veteran submitted an April 2008 statement from his private treatment provider, Dr. King.  Dr. King reported that the Veteran had been followed since September 1994 for various disorders, to include migraine headaches and neck pain.  However, proper authorization to obtain treatment reports from Dr. King's office has not been obtained from the Veteran and the record does not contain any reports of such treatment.  In addition, evidence of record shows that the Veteran regularly receives treatment from the Hudson Valley Health Care System and the VA Medical Center in Bronx, New York.  However, the most recent VA treatment records are dated through May 2012.  Therefore, while on remand, all outstanding VA treatment reports must be associated with the claims file and the Veteran should be given an opportunity to either submit or authorize VA to obtain treatment records from Dr. King.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his joint pain and migraine headaches.  He should specifically be requested to provide an authorization form so as to allow VA to obtain complete records from Dr. King.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from Dr. King and the Hudson Valley Health Care System and the VA Medical Center in Bronx, New York, dated since May 2012.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding treatment records have been associated with the claims file, return the claims file to the examiner who conducted the April 2011 VA examination pertaining to the Veteran's claim of service connection for generalized joint pain for an addendum opinion.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion on the following:

(A)  The examiner should identify all joints in which the Veteran has pain and specifically state, for each joint with pain, whether such symptoms are attributed to a known clinical diagnosis.

(B)  For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such had its onset in, or is otherwise related to, the Veteran's military service, to include, as relevant, his in-service complaints and treatment for the upper and lower back, neck, right arm, right toe and heel, left foot, and left hand.  The examiner is advised that the Veteran's diagnosed bilateral knee disorders have already been recognized as service-connected disabilities. 

(C)  If the Veteran's symptoms of joint pain cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

The examiner must provide a complete rationale of any opinion offered that includes reference to the medical evidence of record and the Veteran's lay statements regarding his joint condition.

3.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for an appropriate examination to determine the nature and etiology of his migraine headaches.  If possible, an examiner other than the one that conducted the April 2011 examination should conduct the new examination.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.

(A)  The examiner should specifically state whether the Veteran's symptoms of migraine headaches are attributed to a known clinical diagnosis.

(B)  For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such had its onset in, or is otherwise related to, the Veteran's military service, to include his October 1987 complaints of headaches, which were assessed as a fatigue-related symptom, and/or exposure to burning oil fields in Southwest Asia.

(C)  If the Veteran's symptoms of migraine headaches cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

The examiner must provide a complete rationale of any opinion offered that includes reference to the medical evidence of record and the Veteran's lay statements regarding his migraine headaches.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated on all claimed theories of entitlement and based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


